Title: To Benjamin Franklin from Catharine Greene, 28 December 1780
From: Greene, Catharine
To: Franklin, Benjamin


My Very Dear Friend
Warwick Decbr. the 28th 1780
Haveing an oppertunity from Providence to write you I Gladly Embrace it as I know it will give you Pleasure to hear we are Well, And have not fell in to the hands of the Britons as we have been fearfull we Should living So near the Shore and Spouce So Warm a Whigg— but them fears are at an End Since We are so Strongly guarded by our New Allies, Who we are much Pleasd With there Politeness & Strong Atachment to America is Very indearing. Count Ro chambo We Particularly Regard the more as he Says he loves Us and he is Clever to every body. Admiral Turney Who Died in Newport a few days Past We have Reason to Lament As he was exceedingly kind to our Son Ray who has been on Board his Ship more than 2 months to learn French he had Studied it Some at School and there was a Vacancy of 4 or 6 Weeks and his father thought he had better improve that time in learning French than to be Idle. There Was a Transport going to France from Newport and he wrote you his Scituation. He is to be under Doctr Stiles at New haven Colledge goes in January.
The uncertainty of a letter Reaching you makes me Seldom write but be Assurd I love you as Dearly as ever And hope that Providence will favor us with yr Safe Return to New England Where we Will Welcom you with our Hearts & our Hands and Sugar Plumbs too— I with Pleasure look Back Upon those Pleasant days I used to See you in Boston and the A Greeable Journey to Westerly which you have Some times Mentiond But my Connections there are Cheifly lost Some Buried And Some Strange. Could you beleive Mrs Partridge and yr friend are not Upon Terms this War has made Strange Rack of Friendship as Well as Properties. But Heaven Will set all write in Due time.
Tis long Very long Since We have had a line from you as to my own Part dont expeckt it but Seldom as I know yr Deeply inguagd in your Countres Cause & your Correspondants without Number but yr Dear Sister Who I know you Dearly love has also been Deprivd of that Comfort—her Grandaughter Sets out to be a Notable house Wife as well as Propogator of her Species. She has had 3 Children 2 living the yongest a fine yong Franklin who we Wish to inherit his uncles Virtues he is at Present afflicted with a Breaking out. I mention all this as it Deprives me of my good friends Company for She is as much Enguagd in Raising the third Generation as She was the first. She writes you by this oppertunity So Shall Add My Spouce and Childrens Most Affectionate Regards to you and yr lovely Grand Children with you. Heavens Bless you All. Hope the Ladies Continues there Regards to you they wait for my letter so you will Permit me to Subcribe My Self Yr Very affectionate friend
Caty Greene
Doctr Franklin
 
Addressed: Doctr. / Franklin / Passey / Near / Paris— / Hond. by Capt. Jenkins
